People v Zalevsky (2016 NY Slip Op 02119)





People v Zalevsky


2016 NY Slip Op 02119


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
THOMAS A. DICKERSON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2007-05887
 (Ind. No. 4320/04)

[*1]The People of the State of New York, respondent,
v Gregory Zalevsky, appellant.


Gregory Zalevsky, Attica, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Steven R. Bernhard of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 22, 2011 (People v Zalevsky, 82 AD3d 1136), determining an appeal from a judgment of the Supreme Court, Kings County, rendered June 18, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., DICKERSON, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court